PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dow Global Technologies LLC
Application No. 15/324,460
Filed: 6 Jan 2017
For: CONTINUOUS PROCESS FOR POLYMER/FIBER MOLDING COMPOUNDS USING POLYMER DISPERSIONS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed March 3, 2020.

The petition is GRANTED.

This application became abandoned for failure to pay the issue fee on or before January 22, 2020, as required by the Notice of Allowance and Fee(s) Due mailed October 22, 2019, which set a three-month statutory period to for reply. Accordingly, the date of abandonment of this application is January 23, 2020. On February 6, 2020, the Office mailed a Notice of Abandonment.

The petition satisfies the requirements of 37 CFR 1.137(a). Petitioner has provided (1) the reply in the form of payment of the issue fee of $1000; (2) the petition fee of $2000; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272– 3211. Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.
 
/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET